PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHAWN BRIDGES; LEVANDER JONES;          
LAKEITHIA WEBB; TASHIMA
NICHOLSON; CALVIN THORPE, JR.;
LATIA THORPE; CYNTHIA WALKER;
EVAN THORPE; CALVIN THORPE, SR.;
SAMUEL WILLIAMS; JANICE SPRINGS;
TERRY POSTELL; KENNETH MOODY;
FRANK WILLIS; JOSEPH KAHOE;
NALLIE HAIRSTON; KENWIN BAYLOR;
CALVIN POSTELL; MARYLAND STATE
CONFERENCE OF NAACP BRANCHES,
on behalf of itself, its members, and
the plaintiff class; GARY D.
RODWELL, on behalf of himself and
all other persons similarly situated;
JOHNSTON E. WILLIAMS, on behalf of         No. 05-1078
himself and all other persons
similarly situated; JAMES E. ALSTON,
JR., on behalf of himself and all
other persons similarly situated;
YANCEY TAYLOR, on behalf of
herself, their son Y.T., Jr., and all
other persons similarly situated;
ALESHIA TAYLOR, on behalf of
herself, her minor son, Y.T., Jr.,
and all other persons similarly
situated; GEORGE W. TAYLOR, JR., on
behalf of himself and all other
persons similarly situated; ERIC
ANTHONY, on behalf of himself and
all other persons similarly situated;
                                        
2            BRIDGES v. DEP’T OF MARYLAND STATE POLICE


NELSON D. WALKER, on behalf of            
himself and all other persons
similarly situated; RAS RA I, f/k/a
MECCA AGUNDABO, I, on behalf of
himself and all other persons
similarly situated; JOHN S. MEANS;
KENNETH R. JEFFRIES; DIANA
DESMOINES; WILLIAM M. BERRY;
VERNA A. BAILEY, The above on
behalf of herself and all other
persons similarly situated,
                 Plaintiffs-Appellants,
                  v.
DEPARTMENT OF MARYLAND STATE
POLICE; DAVID B. MITCHELL,
individually and in his official
capacity as Secretary of the
Department of Maryland State              
Police; JESSE GRAYBILL, individually
and in his official capacity as
Commander of the Field Operations
Bureau of the Department of
Maryland State Police; GEORGE H.
HALL, individually and in his
official capacity as Commander of
the Northern Region of the field
Operations Bureau of the
Department of Maryland State
Police; VERNON BETKEY, individually
and in his official capacity as a
Maryland State Police Barrack
Commander; KEVEN L. GRAY,
individually and in his official
capacity as a Maryland State Police
Barrack Commander; JOHN E.
                                          
            BRIDGES v. DEP’T OF MARYLAND STATE POLICE   3


APPLEBY, individually; GEORGE P.       
BRANTLY, individually and in his
official capacity as a Maryland
State Trooper; BERNARD M.
DONOVAN, individually and in his
official capacity as a Maryland
State Trooper; STEVEN W. DULSKI,
individually and in his official
capacity as a Maryland State
Trooper; MELVIN FIALKEWICZ,
individually; JOHN R. GREENE,
individually and in his official
capacity as a Maryland State
Trooper; STEVEN L. HOHNER,
individually and in his official
capacity as a Maryland State
Trooper; CLIFFORD T. HUGHES,
individually and in his official       
capacity as a Maryland State
Trooper; DAVID B. HUGHES,
individually and in his official
capacity as a Maryland State
Trooper; MICHAEL T. HUGHES,
individually and in his official
capacity as a Maryland State
Trooper; STEVEN O. JONES,
individually and in his official
capacity as a Maryland State
Trooper; JAMES E. NOLAN,
individually and in his official
capacity as a Maryland State
Trooper; PAUL J. QUILL, individually
and in his official capacity as a
Maryland State Trooper;
                                       
4           BRIDGES v. DEP’T OF MARYLAND STATE POLICE


CHRISTOPHER TIDEBERG, individually      
and in his official capacity as a
Maryland State Trooper; ERNEST S.
TULLIS, individually and in his
official capacity as a Maryland
State Trooper; MICHAEL D. WANN,
individually and in his official
capacity as a Maryland State
Trooper; BILLY WHITE, individually
and in his official capacity as a
Maryland State Trooper; JOHN L.         
WILHELM, individually and in his
official capacity as a Maryland
State Trooper; ERIC HARBOLD,
individually and in his official
capacity as a Maryland State
Trooper; MARK A. RHINEHART,
individually and in his official
capacity as a Maryland State
Trooper,
                Defendants-Appellees.
                                        
SHAWN BRIDGES; LEVANDER JONES;          
LAKEITHIA WEBB; TASHIMA
NICHOLSON; CALVIN THORPE, JR.;
LATIA THORPE; CYNTHIA WALKER;
EVAN THORPE; CALVIN THORPE, SR.;
SAMUEL WILLIAMS; JANICE SPRINGS;
TERRY POSTELL; KENNETH MOODY;                No. 05-1691
FRANK WILLIS; JOSEPH KAHOE;
NALLIE HAIRSTON; KENWIN BAYLOR;
CALVIN POSTELL; MARYLAND STATE
CONFERENCE OF NAACP BRANCHES,
on behalf of itself, its members,
                                        
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE   5


and the plaintiff class; GARY D.          
RODWELL, on behalf of himself and
all other persons similarly situated;
JOHNSTON E. WILLIAMS, on behalf of
himself and all other persons
similarly situated; JAMES E. ALSTON,
JR., on behalf of himself and all
other persons similarly situated;
YANCEY TAYLOR, on behalf of
herself, their son Y.T., Jr., and all
other persons similarly situated;
ALESHIA TAYLOR, on behalf of
herself, her minor son, Y.T., Jr.,
and all other persons similarly
situated; GEORGE W. TAYLOR, JR., on
behalf of himself and all other
                                          
persons similarly situated; NELSON
D. WALKER, on behalf of himself
and all other persons similarly
situated; MECCA AGUNDABO, I, on
behalf of himself and all other
persons similarly situated; JOHN S.
MEANS; KENNETH R. JEFFRIES; DIANA
DESMOINES; WILLIAM M. BERRY;
VERNA A. BAILEY, The above on
behalf of herself and all other
persons similarly situated,
                 Plaintiffs-Appellants,
                  v.
                                          
6           BRIDGES v. DEP’T OF MARYLAND STATE POLICE


DEPARTMENT OF MARYLAND STATE           
POLICE; DAVID B. MITCHELL,
individually and in his official
capacity as Secretary of the
Department of Maryland State
Police; JESSE GRAYBILL, individually
and in his official capacity as
Commander of the Field Operations
Bureau of the Department of
Maryland State Police; GEORGE H.
HALL, individually and in his
official capacity as Commander of
the Northern Region of the field
Operations Bureau of the
Department of Maryland State
Police; VERNON BETKEY, individually
and in his official capacity as a      
Maryland State Police Barrack
Commander; KEVEN L. GRAY,
individually and in his official
capacity as a Maryland State Police
Barrack Commander; JOHN E.
APPLEBY, individually; GEORGE P.
BRANTLY, individually and in his
official capacity as a Maryland
State Trooper; BERNARD M.
DONOVAN, individually and in his
official capacity as a Maryland
State Trooper; STEVEN W. DULSKI,
individually and in his official
capacity as a Maryland State
Trooper; MELVIN FIALKEWICZ,
individually; JOHN R. GREENE,
                                       
            BRIDGES v. DEP’T OF MARYLAND STATE POLICE   7


individually and in his official       
capacity as a Maryland State
Trooper; STEVEN L. HOHNER,
individually and in his official
capacity as a Maryland State
Trooper; CLIFFORD T. HUGHES,
individually and in his official
capacity as a Maryland State
Trooper; DAVID B. HUGHES,
individually and in his official
capacity as a Maryland State
Trooper; MICHAEL T. HUGHES,
individually and in his official
capacity as a Maryland State
Trooper; STEVEN O. JONES,              
individually and in his official
capacity as a Maryland State
Trooper; JAMES E. NOLAN,
individually and in his official
capacity as a Maryland State
Trooper; PAUL J. QUILL, individually
and in his official capacity as a
Maryland State Trooper;
CHRISTOPHER TIDEBERG, individually
and in his official capacity as a
Maryland State Trooper; ERNEST S.
TULLIS, individually and in his
official capacity as a Maryland
State Trooper; MICHAEL D. WANN,
                                       
8           BRIDGES v. DEP’T OF MARYLAND STATE POLICE


individually and in his official        
capacity as a Maryland State
Trooper; BILLY WHITE, individually
and in his official capacity as a
Maryland State Trooper; JOHN L.
WILHELM, individually and in his
official capacity as a Maryland
State Trooper; ERIC HARBOLD,            
individually and in his official
capacity as a Maryland State
Trooper; MARK A. RHINEHART,
individually and in his official
capacity as a Maryland State
Trooper,
                Defendants-Appellees.
                                        
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
                Paul W. Grimm, Magistrate Judge.
                       (CA-98-1098-PWG)

                     Argued: February 2, 2006
                     Decided: March 20, 2006

       Before WILKINS, Chief Judge, and NIEMEYER and
                 WILLIAMS, Circuit Judges.



Affirmed in part; dismissed in part by published opinion. Judge Nie-
meyer wrote the opinion, in which Chief Judge Wilkins and Judge
Williams joined.


                            COUNSEL

ARGUED: Corey Lynn Stoughton, AMERICAN CIVIL LIBERTIES
UNION FOUNDATION, New York, New York, for Appellants.
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                  9
Maureen Mullen Dove, Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees. ON BRIEF: Reginald Shuford, AMERICAN CIVIL
LIBERTIES UNION FOUNDATION, New York, New York; Debo-
rah A. Jeon, ACLU FOUNDATION OF MARYLAND, Baltimore,
Maryland; Charles Christopher Brown, BROWN, GOLDSTEIN &
LEVY, L.L.P., Baltimore, Maryland; William J. Mertens, Bethesda,
Maryland, for Appellants. J. Joseph Curran, Jr., Attorney General of
Maryland, Elizabeth Marzo Borinsky, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


                               OPINION

NIEMEYER, Circuit Judge:

   The Maryland State Conference of NAACP Branches ("NAACP")
and 18 individuals commenced this class action on April 10, 1998,
against the Maryland State Police and 24 of its officers for racially
profiling minority motorists on Interstate 95 in Maryland. The plain-
tiffs requested declaratory and injunctive relief, damages, and attor-
neys fees.

   After the district court entered an administrative order denying the
plaintiffs’ motion for class certification without prejudice to its later
renewal, the representative parties abandoned their efforts to represent
a class. Instead, they filed a motion to amend their complaint to add
18 individuals as new plaintiffs. By order dated July 26, 2004, the dis-
trict court denied their motion to amend, concluding that the new par-
ties could not be added to the case because their claims were barred
by the applicable statute of limitations. The 18 would-be plaintiffs
then filed a motion on their own behalf, through counsel, for recon-
sideration, and by an order dated December 9, 2004, the district court
also denied that motion. The plaintiffs and would-be plaintiffs
appealed from the district court’s orders denying the plaintiffs’
motion to amend and denying the would-be plaintiffs’ motion for
reconsideration, challenging the district court’s application of the stat-
ute of limitations.
10           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
   Five months after the district court denied the motion for reconsid-
eration and after the plaintiffs and would-be plaintiffs filed appeals,
the plaintiffs and would-be plaintiffs filed a motion to have the dis-
trict court’s two orders certified as final judgments under Federal
Rule of Civil Procedure 54(b), asserting that "there is no just reason
for delay of the entry of judgment as to the putative plaintiffs." The
district court signed the proposed order electronically on May 25,
2005, but never entered a corresponding judgment under Rule 58(a).
The plaintiffs and would-be plaintiffs again appealed.

   Sorting out the procedural morass created by these proceedings, we
conclude that we have jurisdiction to consider some of the appeals
and that we must dismiss the others for lack of jurisdiction. On the
appeals for which we have jurisdiction, we affirm for the reasons
given herein.

                                   I

   The complaint of the NAACP and the 18 named individuals, which
was brought under 42 U.S.C. § 1983, alleged that the defendants
engaged "in a continuing pattern and practice of race-based stops,
detentions, and searches of minority motorists traveling Interstate 95
through Maryland," in violation of the Fourth and Fourteenth Amend-
ments of the United States Constitution (for unreasonable searches
and seizures; for denying them equal protection; and for impinging on
their right to travel), Title VI of the 1964 Civil Rights Act, and the
Maryland Declaration of Rights. The plaintiffs purported to represent
a class of "all innocent minority motorists who have been since Janu-
ary 1, 1993 or who will be in the future, illegally stopped, detained,
and/or searched by Maryland state troopers along Interstate 95, with-
out just cause and based upon their race and/or national origin." The
plaintiffs requested declaratory, equitable, and monetary relief; class
certification under Federal Rule of Civil Procedure 23(b)(2) for
declaratory and injunctive relief and under Rule 23(b)(3) for dam-
ages; and attorneys fees under 42 U.S.C. § 1988.

   On the defendants’ motion, the district court dismissed each claim
that arose before April 10, 1995, applying Maryland’s three-year stat-
ute of limitations. See Maryland State Conf. of NAACP Branches v.
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE               11
Maryland Dep’t of State Police, 72 F. Supp. 2d 560, 569 (D. Md.
1999).

   The plaintiffs filed a motion for class certification on March 8,
2000. Following the exchange of some discovery, the defendants filed
their opposition to the motion in January 2001. When the plaintiffs
requested more discovery in lieu of filing a reply brief, the district
court granted their request and entered an order dated February 22,
2001, denying the motion for class certification without prejudice and
providing that the motion would "automatically [be] considered
renewed" if the plaintiffs filed a reply to the defendants’ opposition
to class certification.

   Promptly thereafter, the parties engaged in settlement negotiations
and by March 2002, reached agreement "in principle" on a partial set-
tlement involving only the representative parties. The prospective
class members were so advised, as counsel for the plaintiffs testified
by affidavit:

    By late winter of 2002, there was agreement at least in prin-
    ciple on the points that eventually were embodied in the
    Consent Decree, and the named Plaintiffs along with pro-
    spective class members were encouraged to attend a briefing
    on the terms. On March 23, 2002, the meeting was held in
    the federal courthouse. Plaintiffs and prospective class
    members attended and heard from the Court and counsel.

(Emphasis added). Indeed, counsel asserts that at this March 2002
meeting, the attending prospective class members, including would-
be plaintiffs who filed this appeal, "voted to approve the settlement."

   By February 2003, the individual plaintiffs and the defendants
completed the details of their settlement agreement and consent
decree, and on May 23, 2003, the district court approved the consent
decree. While the settlement agreement and consent decree resolved
the individual plaintiffs’ claims for declaratory and injunctive relief,
as well as their claims to date for attorneys fees, the agreement did
not dispose of the individual plaintiffs’ damages claims, nor did it bar
them from resurrecting a class action for damages under Rule
23(b)(3).
12           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
   One month later, however, on June 26, 2003, the plaintiffs formally
announced that they were abandoning their class action in its entirety.
They wrote the court that their "request for [class] certification under
Rule 23(b)(2) ha[d] been mooted by entry of the Consent Decree."
And as to their request for class certification under Rule 23(b)(3),
they wrote:

     We have concluded that it is desirable at this juncture for the
     case to proceed on individual motorists’ and passengers’
     claims only, and not as a class action.

Recognizing that there might be statute of limitations problems for
absent class members, the plaintiffs advised the court:

     [W]e therefore feel obligated to protect absent class mem-
     bers, to the fullest extent possible, from statute of limitations
     defenses, even if we are confident that such defenses are
     without merit. One way to seek such protection would be to
     request leave to amend the complaint by adding known but
     absent class members as additional named plaintiffs, so that
     their claims could relate back to the initial filing of this case
     in April 1998, as provided by Rule 15. But this course could
     complicate management of the case. It could be simpler if
     absent class members who still want to press their individual
     claims were encouraged to file them as separate actions,
     whether in this Court or in state court.

(Emphasis added).

  In response to the plaintiff’s advice to the court, the state defen-
dants responded:

     As to the future course of litigation, given that the equitable
     claims have been resolved in the Consent Decree and that
     no class has been certified, it is our understanding that what
     remains to be litigated is a set of individual damages claims
     arising from separate, unrelated traffic stops.

                              *     *      *
            BRIDGES v. DEP’T OF MARYLAND STATE POLICE                13
    [W]hile we understand that plaintiffs’ counsel is concerned
    about statutes of limitation issues and we are willing to dis-
    cuss those issues, we cannot agree to stipulate away any
    statute of limitations defenses to which our clients are enti-
    tled. This is particularly so because in most cases the spe-
    cific trooper connected to a complainant’s particular
    incident has not been identified.

(Emphasis added).

   The plaintiffs replied with a proposal to send absent members of
the abandoned class a notice advising each member to seek prompt
legal advice. The notice suggested, "Any such person who wants to
claim monetary damages should consider promptly filing his or her
own lawsuit, or filing a formal motion to intervene in this lawsuit"
(emphasis added). Because the class action had been abandoned,
however, the court had no Rule 23 obligation or mechanism to notify
class members originally identified in the complaint and did not do
so. So the plaintiffs, as they have alleged, informally advised some
100 persons who they believed might have had individual claims for
being stopped on Interstate 95.

   On April 15, 2004, more than three years after the district court’s
administrative order denying class certification and more than two
years after the class members were briefed on and voted to approve
the settlement and consent decree, the plaintiffs filed a motion to
amend their complaint to add 18 individuals from the class as new
plaintiffs. All purported to have damages claims against the Maryland
State Police for being stopped and searched on Interstate 95 during
the three-year period before the commencement of this action (from
April 10, 1995, to April 10, 1998), and none of their claims arose
from police stops involving any of the named plaintiffs.

   By order dated July 26, 2004, the district court denied the motion
to amend to add the 18 plaintiffs because the 18 would-be plaintiffs’
claims were barred by Maryland’s three-year statute of limitations,
citing Grand-Pierre v. Montgomery County, 627 A.2d 550 (Md. Ct.
Spec. App. 1993) (Motz, J.). In Grand-Pierre, the Maryland court
held that when a party seeks to amend his complaint to add a new
party, with his own cause of action, to the proceedings, the cause of
14           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
action of that party has its own statute of limitations governed by its
filing date and not that of the original plaintiff. Grand-Pierre, 627
A.2d at 553. Because the 18 would-be plaintiffs proposed to state sep-
arate and distinct causes of action, the court held that their filing date
did not relate back to the original commencement date of the action
and therefore were barred by the statute of limitations.

   Thereafter, the would-be plaintiffs, now represented by their own
counsel, filed their own motion requesting the court to reconsider its
order "excluding them from this case." They argued that their claims
were not barred by the statute of limitations because the running of
the limitations period had been suspended by the filing of this class
action and the district court’s order denying class certification for
only administrative reasons did not end the class action and therefore
the tolling, citing American Pipe & Construction v. Utah, 414 U.S.
538 (1974), and Crown, Cork & Seal Co. v. Parker, 462 U.S. 345
(1983). The district court rejected the argument, noting that the plain-
tiffs had abandoned their plan to seek class certification:

     [T]o ask the Court and the Defendants to remain in legal
     limbo so that Plaintiffs can expand the number of individu-
     als seeking to bring individual claims that would otherwise
     be time barred, when they have abandoned their plan to seek
     class certification, is not in keeping with the principles artic-
     ulated in American Pipe and Crown, Cork & Seal.

Responding to the would-be plaintiffs’ claim that denying their claims
on limitations grounds would be unfair, the district court stated:

     Plaintiffs waited more than three years to seek amendment
     to their original complaint to add additional parties after
     Judge Blake denied class action status. Further, Plaintiffs
     gave notice to the Court on June 26, 2003, that they had no
     intention of pursuing class-action status. Despite this
     announcement, they waited an additional nine months
     before seeking leave to amend their complaint to add the
     new parties. Rather than waiting — ultimately to their peril
     — this period of time, Plaintiffs could have sought formal
     clarification of the effect of Judge Blake’s order, renewed
     their class action motion immediately, or endeavored to
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                  15
     timely amend their complaint to add individual claims on
     the basis that the American Pipe tolling principles applied
     in Maryland. They chose not [to] do so.

   The would-be plaintiffs noticed this appeal on January 7, 2005,
from both the district court’s July 26, 2004 order denying plaintiffs’
motion to amend and the district court’s December 9, 2004, order
denying would-be plaintiffs’ motion for reconsideration. The plain-
tiffs in this action also appealed both orders, but they did not file their
appeal until April 7, 2005. Apparently unsure of the appealability of
any of the proposed orders, the parties filed a motion five months
after the latest of the district court’s orders requesting that the court
direct entry of final judgment as to the orders, under Federal Rule of
Civil Procedure 54(b), because there was "no just reason for delay of
the entry of judgment as to the putative plaintiffs" (emphasis added).
While the district court electronically signed the order proposed by
the parties, no Rule 54(b) judgment was ever entered with respect to
the would-be plaintiffs under Rule 58(a). During the pendency of this
appeal, the named plaintiffs and the defendants have continued litigat-
ing the damages claims in the district court.

                                    II

  We address first our jurisdiction, noting that the issue is entangled
by procedural maneuvering and mistakes.

   The motion to amend was made by the NAACP and 18 individual
plaintiffs. The court denied that motion on July 26, 2004, but the
plaintiffs did not appeal it until April 7, 2005. The would-be plain-
tiffs, who were never parties to the action, appealed this order on Jan-
uary 7, 2005.

   The motion for reconsideration was made by the 18 would-be
plaintiffs, who were represented by their own counsel. The court
denied that motion on December 9, 2004, and the would-be plaintiffs
timely appealed on January 7, 2005. The plaintiffs, even though they
did not join that motion, nonetheless appealed it, and their appeal was
not filed until April 7, 2005.
16           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
   For neither order were the 18 would-be plaintiffs actual parties in
this action. Yet they, together with the plaintiffs, requested a Rule
54(b) certification that both the district court’s July 26, 2004 order
and its December 9, 2004 order were "judgments." They filed this
motion after they had filed their appeals. The district court granted
their motion by a paperless docket entry, but it never entered a Rule
54(b) judgment in accordance with Rule 58(a). See United States v.
Indrelunas, 411 U.S. 216, 221-22 (1973) (holding that separate docu-
ment requirement of Rule 58 is mandatory). Nevertheless, within 30
days after the district court granted the certification order, the plain-
tiffs and the would-be plaintiffs appealed again.

   Troubling, in this scenario, is the fact that the plaintiffs were repre-
sented by experienced counsel who recognized that the course open
for the would-be plaintiffs to follow would be to file separate actions
or motions to intervene in this action. This is precisely what the plain-
tiffs proposed to the district court for its notice to the abandoned class
members. Yet, it is apparent from the record that counsel for the
plaintiffs and would-be plaintiffs adopted a considered strategy that
the plaintiffs would file a motion to amend the complaint in this
action — not that would-be plaintiffs would file a separate action or
a motion to intervene — in an effort to get around difficult statute of
limitations questions that attended the claims of the 18 would-be
plaintiffs. They hoped, despite Maryland law to the contrary, that an
amended complaint would provide the 18 would-be plaintiffs with the
original filing date of this action in April 1998, in lieu of the August
5, 2004 filing date of their motion for reconsideration.

   Thus, the would-be plaintiffs purposefully did not file a motion to
intervene pursuant to Rule 24. Yet, faced with questions of appeala-
bility and standing raised by this court, the would-be plaintiffs now
argue that they "should be deemed to have proceeded under Rule 24."
They maintain "that proceeding under Rule 24 rather than Rule 15
should be treated as functional equivalents in terms of applicable stan-
dards of review." They argue that a party "should not lose a signifi-
cant right merely due to the label placed on a procedural act."

   Our first order of business, therefore, must be to decide which par-
ties and issues are properly before us on appeal.
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                17
   Congress conferred jurisdiction on courts of appeals in 28 U.S.C.
§§ 1291 and 1292, providing jurisdiction over only final orders and
certain interlocutory and collateral orders. A denial of a motion to
amend a complaint is not a final order, nor is it an appealable interloc-
utory or collateral order. Accordingly, we have no jurisdiction over
the original plaintiffs’ appeal of the district court’s July 26, 2004
order denying their motion to amend the complaint to add new party
plaintiffs to the action. Even if the order were somehow appealable,
the original plaintiffs, who were and could be the only parties to the
motion to amend, did not timely appeal the district court’s order. See
Fed. R. App. P. 4(a)(1); see also Browder v. Director, Dep’t of Cor-
rections, 434 U.S. 257, 264 (1978) ("This 30-day time limit [for
appealing] is mandatory and jurisdictional" (internal quotation marks
omitted)); Shah v. Hutto, 722 F.2d 1167, 1167 (4th Cir. 1983) (same).

   By force of the same reasoning, we also lack jurisdiction to hear
the original plaintiffs’ appeal of the district court’s order denying the
would-be plaintiffs’ motion for reconsideration of the district court’s
July 26, 2004 order denying the amendment. The denial of reconsid-
eration of a nonappealable order is not a final order. Because the
plaintiffs did not join the motion for reconsideration, they also have
no standing to appeal its denial. And again, even if that order were
final and the plaintiffs had standing, their appeal was untimely, hav-
ing been filed on April 7, 2005.

   Because the 18 would-be plaintiffs never became parties to the
action, they have no standing to appeal either the district court’s July
26, 2004 order denying the plaintiffs’ motion to amend or the district
court’s order denying reconsideration of the motion to amend. More-
over, the would-be plaintiffs’ appeal from the denial of the motion to
amend was untimely. Their appeal from the denial of the motion for
reconsideration, however, was timely.

   Finally, Rule 54(b) does not provide the parties or the district court
with the authority to convert an order denying a motion to amend or
denying reconsideration of that motion into an order that "adjudicates
fewer than all the claims or the rights and liabilities of fewer than all
the parties," as required by Rule 54(b). See Curtis-Wright Corp. v.
General Elect. Co., 446 U.S. 1, 7 (1980) (district courts are autho-
rized to use Rule 54(b) to certify final judgments — "‘final’ in the
18           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
sense that it is an ultimate disposition of an individual claim entered
in the course of a multiple claims action" (internal quotation marks
omitted) (emphasis added)). The motion to amend and the motion for
reconsideration of the motion to amend adjudicated no party’s
"claims"; the would-be plaintiffs were never "parties" whose "rights
and liabilities" were adjudicated; and the actual plaintiffs’ own claims
were not in any way adjudicated by the district court’s ruling. In addi-
tion, the plaintiffs and would-be plaintiffs’ second appeal filed after
the court granted the Rule 54(b) motion was not taken from a final
judgment because a judgment was not entered as required by Rule
58(a). Indeed, such a judgment reflecting the adjudication of some
claims or parties could not have been crafted because no claims of
parties were adjudicated.

   Of course, had the would-be plaintiffs filed a motion to intervene
under Rule 24(b), as was originally counseled, the denial of their
motion would be treated as a final judgment that is appealable. See
Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 377
(1987); 7C Wright, Miller & Kane, Federal Practice & Procedure
§ 1923 (2005 Supp.) ("Any denial of intervention should be regarded
as an appealable final order"). The would-be plaintiffs now request
that for purposes of assuring our jurisdiction, we take them as denied
intervenors on the basis that their August 5, 2004 motion for reconsid-
eration amounted in substance to a motion to intervene.

   The requirements of Rule 24 serve several offices. Principally, the
rule protects intervenors’ interests by allowing them to join actions
that potentially affect those interests. It also protects intervenors from
the preference of existing parties that "others not be brought in," by
assuring that intervenors have a full and fair chance to present the rea-
sons they believe they should be permitted to intervene. See 7C
Wright, Miller & Kane, Federal Practice & Procedure § 1901 (2005
Supp.). The rule also protects existing parties. It requires that the
intervenor serve on the existing parties and the court not only its
motion to intervene, giving the reasons therefor, but also a pleading
"setting forth the claim or defense for which intervention is sought."
Fed. R. Civ. P. 24(c). Finally, in requiring intervenors to seek leave
of court, the rule recognizes the role of the district court as the pri-
mary manager of a civil action once instituted.
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                 19
   We have recognized that in very limited circumstances an interve-
nor can be excused for failing to abide by the letter of Rule 24. In
Spring Construction Co. v. Harris, 614 F.2d 374, 376-77 (4th Cir.
1980), the intervenor failed to file its own pleading at the same time
that it filed its motion to intervene. Instead, the intervenor filed the
pleading several days later. The district court excused the oversight
and granted the motion to intervene, and we affirmed, concluding that
"the proper approach is to disregard non-prejudicial technical
defects" in Rule 24 procedure. Id. at 377 (emphasis added).

   In this case, the departures from Rule 24 are more significant than
those presented in Spring Construction, as might be expected,
because the would-be plaintiffs deliberately chose not to file a motion
to intervene. Yet as we read their motion for reconsideration, their
departures may amount more to form than to substance. The would-
be plaintiffs’ motion for reconsideration, when understood as being
filed by nonparties, essentially requests that they be made parties to
the action. The motion was entitled: "Unnamed Plaintiffs’ Motion To
Reconsider Order of July 26, 2004 Excluding Them from This Case"
(emphasis added). And in the body of their motion, even though they
awkwardly blur their status, calling themselves "plaintiffs" and mak-
ing no distinction between the plaintiffs as parties and themselves as
nonparties, they do request that they be allowed to join the action as
plaintiffs. They carried the denominational confusion even as they
made their arguments. Complaining about the fairness of the district
court’s February 22, 2001 order, denying class certification, these
would-be plaintiffs state, "[T]he Order is seriously unfair to the plain-
tiffs here [actually, would-be plaintiffs] who sought [actually, the
plaintiffs sought] to add their names in the Third Amended Com-
plaint." But in substance, they argue that they should be allowed to
participate in the action as plaintiffs. The would-be plaintiffs note cor-
rectly that the plaintiffs were supportive of their request to become
parties and therefore would not claim prejudice, and they argue that
the defendants would not be prejudiced because the defendants knew
the names of these would-be plaintiffs and some of the information
about them through discovery. Moreover, the proposed third amended
complaint, which accompanied the plaintiffs’ earlier motion to amend
to add the would-be plaintiffs, contained the actual allegations that the
would-be plaintiffs would be making against the defendants in this
case. The would-be plaintiffs thus have the benefit of the plaintiffs’
20           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
earlier motion to satisfy in substance the Rule 24(c) requirement that
intervenors provide defendants with a copy of their proposed com-
plaint.

   In sum, while deliberately avoiding the mention of intervention in
their motion for reconsideration, the would-be plaintiffs nonetheless
did request intervention, and they appealed to this court as if they
were denied intervenors. By seeking a Rule 54(b) order with respect
to their request to be plaintiffs, the would-be plaintiffs argued that the
denial of their proposed claims should be treated as judgments, much
as would be their status as denied intervenors. Of course, if the
would-be plaintiffs had actually filed a motion to intervene under
Rule 24, they would have been quite comfortable in relying on the
principle that denial of a motion to intervene is an appealable final
order, without the necessity of seeking a Rule 54(b) certification.
Likewise, in granting the Rule 54(b) motion, the district court unwit-
tingly treated the would-be plaintiffs as nonparties seeking interven-
tion — referring to them as "the putative plaintiffs."

   Setting aside consideration of the unacceptable distorting and
manipulating of judicial procedures that we have witnessed here so
that we might reach the substance of the would-be plaintiffs’ appeal,
we will take their filings on their substance and accept them as denied
intervenors. Apparently the district court supported this understanding
when it signed, albeit erroneously, the proposed order granting Rule
54(b) certification. Moreover, in considering the would-be plaintiffs’
appeal, we do not see any prejudice to the defendants.

   Accordingly, we will treat, for purposes of this appeal, the would-
be plaintiffs’ motion for reconsideration to be a motion to intervene
under Rule 24(b), and we review the district court’s December 9,
2004 order denying that motion as a final appealable order. At the
same time, we dismiss the appeals of the original plaintiffs from both
orders as interlocutory and untimely, and as to the December 9, 2004
order, we dismiss their appeal for the additional reason that they lack
standing to appeal the denial of a motion to which they were not a
party. Finally, we dismiss the would-be plaintiffs’ appeal of the dis-
trict court’s July 26, 2004 order for lack of standing and for untimeli-
ness.
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                 21
                                   III

   In denying the 18 would-be plaintiffs permission to prosecute
claims in this action, the district court concluded that the statute of
limitations barred their claims. The court rejected the would-be plain-
tiffs’ two arguments: (1) that their causes of action — as contained
in plaintiffs’ 2004 motion to amend and as adopted by them in their
motion for reconsideration — should relate back to the filing of the
original complaint in 1998 and (2) that the running of the statute of
limitations was suspended during the period from when this action
was commenced as a class action in 1998 and that suspension contin-
ued even beyond the district court’s 2001 administrative order deny-
ing class certification.

   We readily reject the would-be plaintiffs’ first argument that their
claims would, if included in an amended complaint, relate back to the
date of filing of the original complaint. First, these would-be plain-
tiffs, as nonparties, could not have moved to amend the plaintiffs’
complaint and get the benefit of any relation back, and they did not
do so. Second, the plaintiffs, who alone have standing to appeal the
motion to amend, are not before us on either the motion to amend the
complaint or the motion for reconsideration, since their appeals were
interlocutory and untimely. Third, if the would-be plaintiffs, with new
causes of action, were to be added to the case, the statute of limita-
tions would not, under Maryland law, relate back to the date that the
existing plaintiffs filed their complaint. See Grand-Pierre, 627 A.2d
550. The cases cited by the would-be plaintiffs are inapposite,
addressing different circumstances, such as where the amended com-
plaint merely clarifies the existing complaint or where the amended
complaint joins parties indispensable to resolution of the original
complaint, such as through joint liability. See, e.g., Zappone v. Liberty
Life Ins. Co., 706 A.2d 1060, 1072-73 (Md. 1998) (permitting relation
back of amendment to substitute corporation for corporation’s sole
shareholder when amendment "refined and clarified the allegations of
the initial complaint," which otherwise remained the same); Crowe v.
Houseworth, 325 A.2d 592, 595 (Md. 1974) (permitting relation back
of amendment to add plaintiffs who jointly owned rights with original
plaintiffs when "neither the gravamen of the action nor the measure
of damages [was] affected"). In this case, each of the original 18
plaintiffs has asserted a claim arising out of a police stop on Interstate
22           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
95 in which he or she was involved, and each of the would-be plain-
tiffs has proposed asserting a claim arising out of an entirely separate
incident. Thus each plaintiff and would-be plaintiff has a separate
claim that has its own statute of limitations, and none of the would-
be plaintiffs’ claims can be deemed filed as of the filing of the origi-
nal complaint in April 1998. See Grand-Pierre, 627 A.2d at 553.

   The would-be plaintiffs’ second theory based on class action equi-
table tolling requires more discussion.

   Actions brought under 42 U.S.C. § 1983 are governed by state stat-
utes of limitations. 42 U.S.C. § 1988(a). Under Maryland law, which
follows federal law as established in American Pipe and Crown, Cork
& Seal, the filing of a class action suspends the running of the statute
of limitations against class members’ claims until the class action is
denied. See Christensen v. Philip Morris USA, Inc., 875 A.2d 823
(Md. Ct. Spec. App. 2005). Thus, the reasoning of American Pipe and
Crown, Cork & Seal is applicable here.

   In American Pipe, the Supreme Court confronted the dilemma that
members of a proposed class are asked to rely on a class representa-
tive to protect their interests, yet at the same time they are encouraged
to file their own actions or to intervene in the proposed class action
to protect their claims in the event that the representative’s proposed
class action is denied. Balancing procedural interests with statute of
limitations interests, the Court established a rule that the commence-
ment of a class action equitably tolls the running of the statute of limi-
tations for proposed class members’ claims until the class action is
denied. This rule discourages class members from intervening in the
action until "after the Court has found the suit inappropriate for class
action status," when no class member could any longer reasonably
rely on the class representative. American Pipe, 414 U.S. at 553. The
Court noted that the rule applied even to class members who were not
aware of the class action proceedings. Id. at 552. Despite the breadth
of the "reasonable class member" rationale, however, the Court held
narrowly that the equitable tolling rule applied only to cases like that
before it, in which class action certification is ultimately denied for
lack of numerosity. Id. at 552-53.

  Several years later, however, in Crown, Cork & Seal Co., 462 U.S.
345, the Court fully conformed the American Pipe tolling rule to its
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                23
rational underpinnings. In Crown, Cork & Seal, the district court
denied class certification for lack of numerosity, typicality, and repre-
sentativeness. Consistent with the goal of American Pipe to protect
class members’ objectively reasonable reliance interests, the Supreme
Court expanded the American Pipe rule’s application and held that all
class members’ claims are tolled at the time the class action is filed,
regardless of whether the members eventually intervened or filed new
actions and regardless of why the district court denied certification.
As the Court articulated the rule:

    We conclude, as did the Court in American Pipe, that "the
    commencement of a class action suspends the applicable
    statute of limitations as to all asserted members of the class
    who would have been parties had the suit been permitted to
    continue as a class action." Once the statute of limitations
    has been tolled, it remains tolled for all members of the
    putative class until class certification is denied. At that
    point, class members may choose to file their own suits or
    to intervene as plaintiffs in the pending action.

Id. at 353-54 (citation omitted).

   As we have noted, "[T]he Crown, Cork & Seal Court appears to
have untethered this tolling rule from any necessary connection to the
reasons for denying certification." Smith v. Pennington, 352 F.3d 884,
892 (4th Cir. 2003). In untethering the rule, the Supreme Court sig-
naled that American Pipe tolling extends as far as is justified by the
objectively reasonable reliance interests of the absent class members.
If courts were to toll statutes of limitations only when class certifica-
tion was denied for lack of numerosity, the rule, which would turn on
the substantive reason for the denial, would not discourage premature
intervention because class members could not know or predict at the
time of filing why class certification might eventually be denied.

   The American Pipe/Crown, Cork & Seal equitable tolling rule is a
limited exception to the universal rule that statutes of limitations are
impervious to equitable exceptions. See Christensen, 875 A.2d at 846
(quoting Booth Glass Co. v. Huntingfield Corp., 500 A.2d 641, 645
(Md. 1985), for "the principle that where the legislature has not
expressly provided for an exception in a statute of limitations, the
24           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
court will not allow any implied or equitable exception to be
engrafted upon it"); cf. Korwek v. Hunt, 827 F.2d 874, 879 (2d Cir.
1987) ("American Pipe and Crown, Cork represent a careful balanc-
ing of the interests of plaintiffs, defendants, and the court system.
Flexibility, notice, and efficiency are the watchwords of these opin-
ions. We are confronted herein with a case which tests the outer limits
of the American Pipe doctrine and which falls beyond its carefully
crafted parameters into the range of abusive options"); Crown, Cork
& Seal, 462 U.S. at 354 (Powell, J., concurring) ("The tolling rule of
American Pipe is a generous one, inviting abuse"). Accordingly,
although the Court in Crown, Cork & Seal "untethered" the American
Pipe rule from the grounds for denying class action certification, the
Court constrained the statute of limitations exception to the rationale
of protecting the objectively reasonable reliance of absentee class
members. Thus the Court in Crown, Cork & Seal adopted the bright-
line rule that the statute of limitations "remains tolled for all members
of the putative class until class certification is denied" for whatever
reason. 462 U.S. at 354.

   In this case, we conclude that no absentee class member could rea-
sonably have relied on the named plaintiffs, nor the district court, to
protect their interests in the period following the district court’s 2001
certification denial — particularly in light of the events that followed
— even though that certification denial was only for administrative
purposes. If the denial order left doubts in the minds of reasonable
absent class members whether they would be protected, then the acts
that followed entry of that order surely put the issue to rest. The order
itself stated that the class action would not be resurrected until the
individual plaintiffs filed their reply requesting the court to consider
the certification motion.

   But as reasonably should have been expected, the likelihood of the
plaintiffs filing such a reply quickly evaporated in the months that fol-
lowed the district court’s order. The individual plaintiffs actively pur-
sued settlement negotiations for themselves, and they so advised
absent class members. The plaintiffs have stated that the would-be
plaintiffs in this case "attended the March 2002 meeting with the
Court to discuss the proposed Consent Decree [at which they heard
from the court and from counsel], and voted to approve the settle-
ment." Of course, the settlement and consent decree involved only the
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                  25
individual plaintiffs and the defendants, and it did not include absent
class members. Such conduct by the representative parties was incon-
sistent with the case proceeding as a class action inasmuch as the rep-
resentative parties originally alleged in their complaint that they
represented absent class members for injunctive and declaratory
relief. Yet they were settling those claims only on behalf of them-
selves. Thus, if the district court’s denial of class certification did not
adequately alert class members by its language alone, when coupled
with the ensuing conduct of the litigation, it should have alerted
absent class members that the district court’s denial of the class action
would not be resurrected at least with respect to a portion of the class
members’ claims. If they were inclined to preserve those claims, they
would have had to file separate suits or a motion to intervene. These
would-be plaintiffs were further notified about abandonment of the
class action when the consent decree was approved and the district
court was advised that all actions, including damages actions, would
proceed as individual actions in June 2003.

   These acts were foreseeable by the terms of the district court’s
order denying class certification because the denial, even if only
administrative, relieved the district court of its obligation to determine
class certification "at an early practicable time." Fed. R. Civ. P.
23(c)(1)(A). To avoid abuse and perpetual tolling, the American Pipe
tolling rule must depend on district courts’ fulfilling their obligations
under Rule 23. Yet, because of the court’s order in this case, the
plaintiffs gained the power for themselves, to be exercised in their
discretion, of determining when and whether class certification should
be determined, thus removing from the court the responsibility that it
otherwise had. The court’s order did not state that the court would on
its own reconsider the certification motion at a particular time; rather
the court denied certification, stating it would decide the merits of
certification only if the plaintiffs filed a reply.

   The plaintiffs never filed a reply, and so the district court effec-
tively relieved itself of its duty to determine the propriety of the class
certification with its 2001 order.

   If this 2001 administrative order was not the moment when the
statute of limitations stopped tolling, then at no moment did it stop
tolling, for there was no other order denying class certification. See
26           BRIDGES v. DEP’T OF MARYLAND STATE POLICE
Crown, Cork & Seal, 462 U.S. at 353-54. The would-be plaintiffs’
position essentially argues for some new rule to cut off tolling based
on how their ambiguous filings might be construed. Not only would
their position inordinately prejudice defendants by exposing them,
potentially, to perpetual tolling, but it also demonstrates the patent
unreasonability of relying on the class representative alone to pursue
and protect the class members’ interests after the court’s 2001 order
denying class certification.

   The American Pipe rule provides a narrow exception to the fixed
statutes of limitations, suspending their running from the date a class
action is filed until the date it is denied, for whatever reason. By artic-
ulating such a rule, the Supreme Court remained highly sensitive to
the need for certainty of a bright-line rule. Because statutes of limita-
tions provide notice to all parties — to plaintiffs as to a clear date by
which to commence an action and to defendants as to a date after
which they can rely that stale claims cannot be presented — American
Pipe cannot be understood to authorize ignoring a district court’s
administrative order denying class certification in favor of relying on
plaintiffs’ conduct abandoning all or part of a class action or simply
manifesting a loss of interest through inaction.

   Thus, even though the district court intended its order denying
class certification to be a case management device, the order was
notice to objectively reasonable putative class members to seek clari-
fication or to take action. For when the district court’s administrative
denial defers to the representative parties who can progressively aban-
don the class, the necessary clarity of a statute of limitations is
destroyed, contrary to the clear intent of American Pipe and Crown,
Cork & Seal, without furthering the purpose of protecting reasonable
reliance by absent putative class members.

   The would-be plaintiffs’ equities are not seriously tested by this
application of the American Pipe rule. First, after the court issued its
2001 order denying the class action administratively and giving
exclusive control to the representative parties, the absent class mem-
bers could no longer have reasonably relied on the court to protect
their interests under Rule 23. And only a year later, they could not
have reasonably relied on the representative parties to protect their
interests because the representative parties told the absent class mem-
             BRIDGES v. DEP’T OF MARYLAND STATE POLICE                27
bers that the parties were pursuing relief on their own. By February
2003, when the settlement agreement was reached, abandonment of
the class became a certainty. Yet not until the spring of 2004 did any
of the absent class members act, and then with full consciousness that
the statute of limitations was an existing defense. Thus, instead of fil-
ing a separate action or a motion to intervene in this action, they
sought to have the complaint amended in an effort to circumvent the
defenses that stared them in the face.

   On the other hand, the defendants would now — eight years after
the commencement of this action — be called upon to defend entirely
new claims involving new and different traffic stops on I-95 during
the period from April 1995 to April 1998, many involving officers
still unknown to both the defendants and would-be plaintiffs. In these
circumstances, the defendants’ interest in putting to rest stale claims
outweighs the would-be plaintiffs’ interest in beginning anew so
many years later.

   Accordingly, we hold that the statute of limitations in this case
resumed running on February 22, 2001, as the district court correctly
held. Because the would-be plaintiffs’ claims expired before August
2004 when they filed their motion for reconsideration — which we
have treated as a motion to intervene under Rule 24(b) — the district
court did not abuse its discretion in refusing to grant the motion.

  In sum, we dismiss all appeals taken from the district court’s July
26, 2004 order and the plaintiffs’ appeal taken from the district
court’s December 9, 2004 order. We also dismiss the appeal taken
pursuant to the district court’s Rule 54(b) order entered on May 25,
2005. On the would-be plaintiffs’ appeal from the district court’s
December 9, 2004 order, we affirm.

                        AFFIRMED IN PART; DISMISSED IN PART